Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-11 and amendment of claims 12 and 19 to depend from claim 1 so that claims 12-20 are now also part of the elected claim group, in the reply filed on 5/4/20 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-12, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox (US 2006/0214335).
For claims 1, 12 and 19, Cox teaches a  build material management system, for a 3D printing system, the build material management system comprising: a build material transportation system (Fig. 6, [0053]); a non-fused purged build material port to output purged non-fused build material from the build material transportation system (port at element 378, [0057]); and processing circuitry to control an emptying of substantially all non-fused build material from at least a portion of the build material transportation system to the non-fused purged build material port in response to a received purge 
For claim 2, Cox teaches a build material storage container connected to the build material transportation system (Fig. 6 - element 354), the build material storage container to store non-fused build material; and processing circuitry to control a routing of substantially all non-fused build material from the build material storage container to the non-fused purged build material port, via the build material transportation system ([0058]).  
For claim 3, Cox teaches a collection area port connected to the build material transportation system and to receive non-fused build material from the collection area (port at element 353, [0053] & [0059]); and processing circuitry to control a routing of 
For claims 9 and 16, Cox teaches processing circuitry to control a cycling of substantially all the non-fused build material from at least the portion of the build material transportation system a plurality of times through the portion of the build material transportation system; and cycling substantially all of the non-fused build material from at least the portion of the build material transportation system through the portion of the build material transportation system a plurality of times ([0057]-[0058]).
  For claim 11, Cox teaches a port (port at element 352) which would be capable of use as a sacrificial material inlet port to receive sacrificial material from a source of sacrificial material; and processing circuitry which would be able to control a transporting of the sacrificial material to the portion of the build material transportation system comprising the non-fused build material ([0058]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-8, 13-15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335) in view of what is well known in the art.
Cox teaches the invention as discussed above.
For claims 4-6, 13-15 and 20-21 Cox teaches a conduit network connected to the non-fused purged build material port (Fig. 6, [0053]); and a pressure differential across the conduit network ([0051]); a first portion of the conduit network comprises a collection device (Fig. 7 – element 402) to be connected to a second portion of the conduit network; and the conduit network comprises at least one valve to selectively connect at least a portion of the conduit network to the non-fused purged build material port (Fig. 6, [0057]), and wherein the processing circuitry to control the emptying of substantially all non-fused build material comprises processing circuitry to control an operation of the valve(s) to selectively control the emptying of substantially all non-fused build material from at least a portion of the build material transportation system; and controlling an operation of the valve(s) to selectively control the emptying of substantially all non-fused build material from at least a portion of the build material transportation system ([0058]).  

For claims 7-8, Cox teaches a non-fused build material inlet port (port at element 352, [0053]) to connect to a further build material container; and processing circuitry to produce the purge signal in the presence of the further build material container ([0058]).
Though Cox does not explicitly teach processing circuitry to produce the purge signal in response to the presence or absence of the further build material container; or processing circuitry to produce the purge signal in response to the presence of a non-compatible build material in the further build material container, not compatible with the non-fused build material in the portion of the build material transportation system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processing circuitry to produce the purge signal in response to the presence or absence of the further build material container; or processing circuitry to produce the purge signal in response to the presence of a non-compatible build material in the further build material container, not compatible with the non-fused build material in the portion of the build material transportation system in order to avoid having an air leak in the build material transportation system or contaminating the build material already present in the build material transportation system.
.
Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Cox (US 2006/0214335) and Davidson et al (US 2011/0211016, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the processing circuitry controls the cycling in response to a non-compatible build material 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743